Citation Nr: 1604693	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  00-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected tinea versicolor, evaluated as 30 percent disabling.

2.  Entitlement to an increased initial rating for service-connected gastritis, evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an increased rating for service-connected residuals, torn medial meniscus of the left knee, evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected asbestosis, evaluated as 10 percent disabling.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2000, January 2009, August 2009, and August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

With respect to the claim of entitlement to an increased rating for tinea versicolor, the Board originally remanded this claim in December 2004.  The tinea versicolor claim and the claim of entitlement to a TDIU were then remanded in a March 2013 Board decision.  The claim of entitlement to an increased initial rating for gastritis was remanded in a separate March 2013 Board decision.  The VA Appeals Management Center (AMC) continued the previous denials in a May 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

While the claims were pending, the Veteran revoked his previously designated power of attorney and has since proceeded without representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's claims have been in adjudicative status for a number of years and has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Veteran's claim of entitlement to an increased rating for tinea versicolor was remanded by the Board in March 2013 to afford the Veteran a VA dermatological examination.  Review of the record demonstrates that the Veteran was scheduled for a VA examination in April 2013; however, he failed to appear.  The Veteran subsequently informed the RO that he was unable to attend the examination due to illness; he requested that the examination be rescheduled.  See, e.g., the Veteran's statement dated June 2013.

VA regulation provides that, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2015).  However, in recognition of the Veteran's assertion of illness at the time of the April 2013 examination, as well as his expressed willingness to report for another examination if scheduled, the Board finds that good cause has been demonstrated.  As such, the Board herein orders that another dermatological examination of the Veteran be scheduled.

The Board also notes that the Veteran's tinea versicolor is rated under Diagnostic Code 7806, which was revised during the appeal period on August 30, 2002.  In this regard, as his claim was pending when the regulation was revised, he is entitled to the version of the law most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  Prior to the effective date of the new regulations, however, the Veteran's claim for a higher initial rating may only be evaluated under the older criteria.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 10, 2000).  The Board finds that, on remand, the former and revised rating criteria for evaluating the Veteran's skin disability should be considered by the RO, as appropriate.

With respect to the claim of entitlement to an increased initial rating for gastritis, the Veteran was last afforded a VA examination in December 2008.  VA treatment records have subsequently been added to the claims file, which indicate that the Veteran experiences worsening symptoms including increased vomiting and abdominal pain.  See, e.g., the VA treatment records dated February 2009 and August 2009.  The evidence of record is therefore unclear concerning the current severity of the Veteran's gastritis.  Thus, to ensure that the record reflects the extent of this disability, an examination with findings responsive to the pertinent rating criteria is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Any outstanding VA treatment records should also be secured.

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claims of entitlement to increased ratings for tinea versicolor and gastritis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim pending the above development.

Finally, in the August 2015 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  The August 2015 rating decision also denied entitlement to increased ratings for a left knee disability and asbestosis.  In September 2015, the Veteran submitted a timely notice of disagreement with the denials.  To date, however, no Statement of the Case has been furnished, and such should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected tinea versicolor.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.

The examiner should fully describe the nature and extent of the Veteran's symptoms, including the extent of entire body and exposed areas affected and any systemic therapy utilized over the past 12 months. 

The examiner is also asked to comment on any resulting functional impairment caused by the service-connected tinea versicolor, including the impact of the Veteran's disability, if any, on his employment and activities of daily life.

A complete rationale for all opinions expressed by the VA examiner should also be provided.

3. Then, the Veteran should be afforded a VA examination to determine the severity of his gastritis.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should fully describe the nature and extent of the Veteran's symptoms, as well as the presence or absence of any nodular lesions, eroded or ulcerated areas, or hemorrhages.

The examiner is also asked to comment on any resulting functional impairment caused by the service-connected gastritis, including the impact of the Veteran's disability, if any, on his employment and activities of daily life.

A complete rationale for all opinions expressed by the VA examiner should also be provided.

4. Separately, issue a Statement of the Case addressing whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as entitlement to increased ratings for residuals of torn medical meniscus of the left knee and asbestosis.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of these issues should the matters be returned to the Board.

5. Then, readjudicate the claims for increased ratings for tinea versicolor and gastritis, as well as entitlement to a TDIU, and issue a Supplemental Statement of the Case, as appropriate.  In addressing the tinea versicolor claim, the former and revised rating criteria should be considered, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

